Exhibit 10.39

Confidential Materials omitted and filed separately with the
Securities and Exchange Commission.  Asterisks denote omissions.

LICENSE AGREEMENT made the 28 day of February, 2003

BETWEEN:

WOMEN’S AND CHILDREN’S HOSPITAL, a non-profit institution incorporated in South
Australia and of 72 King William Road, North Adelaide, South Australia
(“Licensor”);

AND:

TRANSKARYOTIC THERAPIES, INC. 700 Main Street, Cambridge, Massachusetts
(“Licensee”).

WHEREAS:

A.                                  Licensor has power to grant rights in
respect of certain technology.

B.                                   The parties desire that Licensor shall
grant to Licensee a License to make, use, distribute and sell the technology
upon the terms hereinafter appearing.

WHEREBY IT IS AGREED as follows:


1.         RECITALS

The matters referred to in the recitals are true and correct in every material
particular and shall form part of this Agreement.


2.         INTERPRETATION

In this Agreement:

2.1.       “Affiliate” means:

            2.1.1     A company that is the parent company of Licensee;

            2.1.2     A company that is a subsidiary of the parent company of
Licensee;

            2.1.3     A company that is a subsidiary of Licensee;

            2.1.4     A director of Licensee;

2.2.                           “Commencement Date” means February 28, 2003.

2.3.                           “Field” is the treatment of certain
mucopolysaccharidosis (“MPS”) namely MPS I, II, IIIA and IIIB by means of gene
therapy and/or protein replacement therapy, [**].

2.4.                           “Know How” means all specifications, and quality
control procedures and other technical or commercial knowledge or information
whether patentable or not of the Unit in relation to the Field in existence on
the date of this Agreement or which come into existence as a result of the
funded research under the Research Agreement during the continuance of this
Agreement.

2.5.                           “License” means the authorities in this Agreement
granted to Licensee under Clauses 3 through 5 inclusive of this Agreement.

2.6.                           “Licensor” means Women’s and Children’s Hospital
and includes its successors and permitted assigns.

2.7.                           “Licensee” means Transkaryotic Therapies, Inc.
and includes its successors and permitted assigns.

2.8.                           “Net Sales Value” shall mean the invoiced amount
billed on sales of Products in final packaging form made by Licensee, its
Affiliates, or its sublicensees to an unrelated third party, less the following:

a)                                      amounts refunded or credited for
Products which were rejected, damaged, or returned;

b)                                     import, export, excise, and sales taxes;
and

c)                                     credits, rebates and quantity or cash
discounts.

The transfer of Products by Licensee or any of its Affiliates to another
Affiliate of Licensee or a sublicensee should not be considered a sale; in such
cases Net Sales shall be determined based on the invoiced sales price by the
Affiliate or sublicensee to the customer less the above deductions.

If any Product is sold as a combination of functional elements, the Net Sales
Value shall be calculated by multiplying the net sales price of the combination
product by the fraction A over A+B, in which “A” is the standard fully absorbed
cost of the product portion of the combination, and “B” is the standard
fully-absorbed cost of the other functional elements of the combination, with
such costs being determined in accordance with generally accepted accounting
practices. An example of a combination product is a medical device consisting of
genetically modified cells held immobile by a permeable matrix composed of
polymeric molecules, where the matrix is the product portion and the cells are
the other functional element of the combination product.

2.9.                           “Past Funded IP” means all intellectual property
rights developed as a result of the conduct of all research by the Unit prior to
the Commencement Date pursuant to the 1996 Research Agreement [**].

2.10.                    “Past Non-Funded IP” means all intellectual property
rights developed as a result of any research conducted by the Unit prior to the
Commencement Date, other than pursuant to the 1996 Research Agreement, [**].

2.11.                    “Patents” means any and all patents and patent
applications in the Field in Australia and throughout the world which Licensor
presently owns or controls or under which Licensor has the right to grant
sub-licenses or that hereafter result from the funded research under the
Research Agreement (or in respect of which the Research Agreement otherwise
obliges Licensor to grant a license to Licensee), including patents comprised in
the Past Funded IP and the Past Non-Funded IP.  Patents as of the date of this
Agreement are listed in Exhibit A attached hereto. The expression “patents and
patent applications” shall, without limitation, extend to and include petty
patents, inventors’ certificates, utility patents, patents of importation,
patents of confirmation, patents of improvements, patents of addition, utility
models and substitutions, extensions, re-issues, renewals, divisions,
continuations or continuations-in-part thereof or therefor.  References to
“patents” and to “patent applications” shall extend to include, mutatis
mutandis, any other intellectual property rights which may be of relevance
including any registered designs, copyrights or trademarks.

2.12.                    “Processes” means the processes, methods of manufacture
and procedures covered by Valid Claims of Patents or which utilize Technical
Information.

2.13.                    “Products” means products whose manufacture, use or
sale is covered by Valid Claims of Patents or which utilize Technical
Information, Past Funded IP or Past Non-Funded IP.

2.14.                    “Research” has the same meaning specified for such term
in the Research Agreement.

2.15.                    “Research Agreement” means the written Research
Agreement between the parties entered into on or about the date of this
agreement relating to mucopolysaccharidosis research.

2.16.                    “Settlement Agreement” means the written Settlement
Agreement between the parties entered into on or about the date of this
agreement relating to the 1996 Research Agreement and the 1996 License
Agreement.

2.17.                    “Technical Information” means processes, methods of
manufacture and procedures of Licensor relating to the Field and in respect of
which Licensor is obliged, pursuant to the Research Agreement, to grant Licensee
a license.

2.18.                    “Term” means the period from the date of this Agreement
to the day of expiry of the last surviving Patent, subject to early termination
as provided in this Agreement.

2.19.                    “Territory” means [**].

2.20.                    “Therapy” excludes testing, screening and diagnosis.

2.21.     [**].

2.22.                    “Valid Claim” means a claim of an issued Patent which
has not been declared invalid or unenforceable by a court of competent
jurisdiction or an administrative agency from which no appeal can be or is
taken.

2.23.                    “1996 Research Agreement” means the written Research
Agreement between the parties dated 1 July 1996 relating to
mucopolysaccharidosis research.

2.24.                    “1996 Licence Agreement” means the written Licence
Agreement between the parties dated 1 July 1996, as amended on 1 July 1998.


3.         LICENSE GRANT

3.1.                           In relation to Patents, Technical Information,
Processes and Products arising from the Research, in consideration of the timely
performance of all warranties and agreements in this Agreement given or made by
Licensee, Licensor hereby grants to Licensee and Licensee hereby accepts an
exclusive, worldwide license to such Patents and Technical Information, with the
right to grant sublicenses, to make and have made, to use and have used, to sell
and have sold such Products, and to practise and otherwise use such Processes
for the duration of the Term subject to and upon the terms in this Agreement.

 

3.2                              In relation to patents, technical information,
processes and products [**] within the Field during the term of the Research
Agreement, which would be Patents, Technical Information, Processes and Products
if they arose from the Research, in consideration of the timely performance of
all warranties and agreements in this Agreement given or made by Licensee,
Licensor hereby grants to Licensee and Licensee hereby accepts an exclusive,
worldwide license within the Field to such patents and technical information,
with the right to grant sublicenses, to make and have made, to use and have
used, to sell and have sold such products, and to practise and otherwise use
such processes for the duration of the Term subject to and upon the terms in
this Agreement.

 

In the event that any third party shall propose to:

 

(i)                  sponsor research at Licensor in the Field; or

 

(ii)                enter into an academic research collaboration with Licensor

 

during the term of the Research Agreement, then Licensor shall promptly give
notice of such proposal to Licensee.  Licensee shall review the proposed
research, cognizant of the mutual goal of Licensor and Licensee to advance
research in the Field and commercialize Products.  Licensee shall notify
Licensor within thirty (30) days whether it is willing to enter into
negotiations with such third party regarding the disposition of any patents,
technical information, processes and products arising from such third
party-funded research or academic research collaboration.  In the event that
Licensee agrees to enter into negotiations with such third party, Licensee shall
negotiate in good faith, but nothing contained herein shall require Licensee to
come to agreement with such third party.

 

Alternatively, Licensor may enter into an academic research collaboration during
the term of the Research Agreement with any third party (such as a university or
other non-profit research institution) provided that it:

 

(a)                notifies Licensee of the identity of the third party and
obtains Licensee’s consent to enter into the collaboration with that third party
(such consent not to be unreasonably withheld, and provided that a failure by
Licensee to respond to the request for consent within 30 days of the date of the
request shall constitute consent);

 

and

                                                 (b)        obtains a written
undertaking from the third party that Licensee will obtain an exclusive,
worldwide license within the Field to any patents, technical information,
processes and products arising from such collaboration during the term of the
Research Agreement.

3.3                               In relation to Patents, Technical Information,
Processes and Products comprising or arising from the Past Funded IP, Licensor
hereby grants to Licensee and Licensee hereby accepts an exclusive, worldwide
license to such Patents and Technical Information, with the right to grant
sublicenses, to make and have made, to use and have used, to sell and have sold
such Products, and to practise and otherwise use such Processes for the duration
of the Term subject to and upon the terms in this Agreement.

3.4                               In relation to Patents, Technical Information,
Processes and Products comprising or arising from the Past Non-Funded IP,
Licensor hereby grants to Licensee and Licensee hereby accepts an exclusive,
worldwide license within the Field to such Patents and Technical Information,
with the right to grant sublicenses, to make and have made, to use and have
used, to sell and have sold such Products, and to practise and otherwise use
such Processes for the duration of the Term subject to and upon the terms in
this Agreement.


4.         NATURE OF LICENSE

4.1.                           The rights granted to Licensee are an exclusive
right within the Territory (and, in the case of the rights granted to Licensee
pursuant to clauses 3.2 and 3.4, within the Field only) to manufacture, use,
sell and supply or procure the manufacture, use, sale and supply under
sub-License of Products.

4.2.                           The rights hereby granted shall commence on the
date of this Agreement and shall terminate on the expiration of the Term,
subject to early termination as herein provided.

4.3.                           Subject to the Licensor’s rights to use the
Patents and Technical Information for research purposes, Licensor shall not
itself exercise or grant the same or equivalent rights to any other third party,
except in the case of the License being converted to non-exclusive status
pursuant to Clause 6.4, without the consent in writing of Licensee first had and
obtained, which consent Licensee may in its absolute discretion refuse.


5.         PATENTS, TRADEMARKS AND KNOW HOW

For the purposes of the License, Licensor hereby grants to Licensee:

5.1.                           An exclusive right (in the case of the rights
granted to Licensee pursuant to clauses 3.2 and 3.4, within the Field only) to
use the intellectual or industrial property the subject of the Patents and
Technical Information.

5.2.                           Exclusive access (in the case of the rights
granted to Licensee pursuant to clauses 3.2 and 3.4, within the Field only) to
instruction manuals and drawings and specifications or other written or
machine-readable technical material clearly explaining the subject of the
Patents and Technical Information.

5.3.                           Non-exclusive access (in the case of the rights
granted to Licensee pursuant to clauses 3.2 and 3.4, within the Field only) to
all other Know How of Licensor in relation to the subject of the Patents and
Technical Information.


6.         DUE DILIGENCE OBLIGATIONS

 

6.1                              Licensee and Licensor acknowledge and agree
that they both intend to bring high quality, safe and effective products to
patients suffering from MPS disorders.  The Parties acknowledge and agree that
the Parties shall communicate regularly in order to identify ways of achieving
the mutual goal of bringing these products to market as promptly as possible. 
Licensee agrees that when high quality, safe and effective products are ready
for commercialization in Licensee’s reasonable discretion, Licensee shall use
its reasonable commercial efforts, consistent with sound business practices, to
commercialize, market and promote (by itself or by sub-licensees) Products
covered by this Agreement within major markets within the Territory [**].  In
the event that Licensee determines that it cannot or will not commercialize a
Product within all or part of the Territory, it shall promptly notify Licensor
at which point Licensee shall [**].  Licensee shall keep Licensor properly
informed as to its development and commercialisation activities and give to
Licensor such information as Licensor may reasonably request in relation to such
activities.  If Licensee is found (pursuant to clause 22 or by a Court) to have
breached its obligations under this clause 6, Licensor's sole remedy shall be to
notify Licensee of its intention to convert the license under clause 3 to a
non-exclusive license, to the extent it relates to the MPS disorder in respect
of which the breach was committed, unless within ninety (90) days of
notification by Licensor, Licensee remedies its failure.  If Licensor elects to
convert the license into non-exclusive status, then the royalty rate set forth
in clause 14 on Products for the applicable MPS disorder shall be reduced by
[**] percent.  The Parties agree that nothing in this clause 6 obliges Licensee
to do anything that, at that time, it reasonably believes to be unethical.

 

6.2                              As a sign of its good faith intentions in
relation to the development of Products capable of commercialisation
(“Development Process”), Licensee agrees that if research proposals submitted to
the Licensee by the Licensor from time to time or the results of the Research
indicate that further research would be beneficial to the Development Process,
then Licensee will give due consideration to providing Licensor with additional
funding for the purpose of undertaking that research.


7.         RECORDS

7.1.                           Licensee shall keep complete records of all
production and sales of Products and all orders and inquiries for orders
received.

7.2.                           After Licensee makes its first commercial sale of
a Product, Licensee shall within one month of the expiration of each March,
June, September and December prepare and supply to Licensor a report of the
conduct of the License during the preceding quarter. Such report shall include:

7.2.1                  quantities of Products manufactured distinguishing
between different types of Products;

7.2.2                  quantities and sales values of Products sold
distinguishing between different types of Products;

7.2.3                  sub-licenses granted;

7.2.4                  gross proceeds of the License (broken down into Net Sales
Values of Products sold and royalties and license fees paid by sub-licensees);
and

7.2.5                  royalties payable by Licensee in respect of such period.


8.         PRODUCT WARRANTIES

Licensee shall ensure that all Products supplied in carrying on the License by
Licensee are constructed of suitable materials and are suitable for the purposes
for which the Products are intended.


9.         COMPLIANCE WITH LAWS AND TECHNICAL STANDARDS

At its own expense Licensee shall promptly identify and ensure compliance with
all applicable laws and industry standards and shall forthwith obtain all
necessary governmental or industry standards and approvals relevant to the
production and supply of Products in the Territory.


10.       INSPECTION AND ACCESS

The Licensee shall permit the Licensor to examine the Licensee’s books and
records periodically during regular business hours upon reasonable notice for
the purpose only and to the extent necessary to verify any sales provided
pursuant to this Agreement. Any such examination will be made at the expense of
the Licensor by an independent registered or company auditor who is reasonably
acceptable to the Licensee and who shall report to the Licensor only the amount
of royalties due and payable hereunder. The Licensor agrees that any report (and
any payment made pursuant thereto) submitted more than one year preceding the
date of any such examination shall be conclusively presumed to be correct. In
the event that the auditor determines that an inaccuracy in the sales report
resulted in more than a five percent (5 %) deficiency in royalty payments to
Licensor, Licensee shall pay (i) the costs of the audit and (ii) such deficiency
in royalties within thirty (30) days from the date Licensee receives the audit
report.


11.       REPORTS

The parties shall promptly exchange all technical reports respectively produced
or procured by either of them in respect of the development of therapeutic
products for MPS I, II, IIIA and IIIB. Licensee shall present a detailed,
written progress report covering the development of therapeutic products for MPS
I, II, IIIA and IIIB to Professor John Hopwood on the occasion of his annual
visit to Licensee. Should any inaccuracies, inconsistencies, omissions, errors
or faults be found in the specifications or use of the Processes, the party
aware of same shall as soon as practicable notify the other party of same.


12.       COOPERATION

Each party shall give such reasonable assistance, cooperation and information to
the other as shall be required to assist that party to carry out its obligations
under this Agreement.


13.       INTELLECTUAL AND INDUSTRIAL PROPERTY

13.1.                    Licensor to the best of its knowledge warrants that it
has the right to enter into this Agreement and no provision of this Agreement
will violate, conflict or infringe upon any rights whatsoever of any person,
firm or corporation.

13.2.                    Neither party shall during the continuance of this
Agreement or thereafter use, divulge or communicate to any person whomsoever any
confidential information concerning the other party or the practices, dealings,
transactions or affairs of the other party which may have been acquired by the
party pursuant to the performance of this Agreement, save as required by law.

13.3.                    Licensee shall imprint or cause to be imprinted on all
relevant written materials supplied hereunder and all copies thereof a copyright
notice to the effect that the said materials are subject to copyright and are
confidential and are not to be disclosed to others or publicly disseminated.

13.4.                    Licensee shall imprint or cause to be imprinted on all
Products the subject of a patent manufactured or supplied under this Agreement a
patent notice to the effect that the same are subject to patent rights.

13.5.                    Licensee shall not do or commit any act or omission
whereby patent or other rights of Licensor in respect of the subject matter of
the Patents and Technical Information may become prejudiced, void or voidable.

13.6.                    Under the Research Agreement, Licensor has agreed to
license any patents or patent applications invented, discovered or created in
the course of the Research to Licensee, subject to the terms and conditions of
this License Agreement.  In such event, the parties will amend Exhibit A and any
such additional patents or patent applications will be treated as Patents
hereunder.

13.7.                    Each party may defend any action brought against it
alleging that the Patents, the Technical Information or the License infringes
patent or other rights belonging to a third party.

13.8.                    Licensee shall, at its reasonable discretion, notify
Licensor of any infringement of the Patents and Technical Information in the
Territory by third parties (“Infringement”).  Licensor has the obligation to
diligently prosecute any Infringement.  If Licensor fails to meet such
obligation, Licensee shall have the right, but not the obligation, upon five (5)
days written notice, to take control of the prosecution of an Infringement and
bear the costs of such proceedings.  The Party that meets the obligation of
prosecuting any Infringement (i) shall be entitled to all damages and costs (if
any) awarded against third parties in favor of Licensee or Licensor, and (ii)
shall have the control and conduct of all negotiations for settlement or
compromise of such proceedings.

13.9.                    In relation to the filing, prosecution and maintenance
of Patents:

                                                 (a)        Licensee shall be
responsible for the preparation, filing, prosecution and maintenance of all
patent applications and Patents in Australia, the United States, and in those
other countries selected by Licensee.  Prosecution shall be conducted by
attorneys selected and supervised by Licensee, to which Licensor has no
reasonable objection.  Licensee will keep Licensor apprised as to the status of
each of the patent applications and Patents.

(b)                                Licensee shall be responsible for all costs
associated with the prosecution and maintenance of the licensed Patents.  These
costs shall be billed directly to Licensee by associated attorneys.

(c)                                each party shall give such reasonable
assistance, cooperation and information to the other as shall be required to
assist that party to carry out its obligations under this Agreement.


14.       PAYMENTS

14.1.                    Licensee in consideration of the use of the Patents and
Technical Information shall pay to Licensor:

14.1.1              royalties in an amount equal to [**] percent ([**]%) of the
Net Sales Value of Products sold or consumed by Licensee and its sub-licensees
in countries within the Territory where such sale or consumption is covered by a
Valid Claim of any Patent;

14.1.2              for a period commencing on the date of the first commercial
sale of a Product, and ending upon expiration or termination of this Agreement,
royalties in an amount equal to [**] percent ([**]%) of the Net Sales Value of
Products sold or consumed by Licensee and its sub-licensees in countries within
the Territory where such sale or consumption is not covered by a Valid Claim but
utilizes Technical Information. In the event that a third party sells such a
Product in a country within the Territory where such sale or consumption is not
covered by a Valid Claim, then the royalty paid to Licensor will be an amount
equal to [**] percent ([**] %) of the Net Sales Value of Products sold or
consumed by Licensee and its sublicensees.

14.2.                    It is acknowledged that Products may be sold by the
Licensee in combination with or incorporated into some other product
incorporated into some other functional element. (Product when in combination
with another functional element is herein called “combination products”). If a
combination product is sold for a single price, any amount received by the
Licensee from the sale thereof will be apportioned to the constituent part or
parts thereof which constitute Product and to the constituent part or parts
which constitute functional element. Only that part of any amount received by
the Licensee which is apportioned to Product will represent Net Sales Value and
attract royalty. The basis of any apportionment will be as described in Clause
2.8.

14.3.                    Royalties shall be calculated quarterly for each of the
three (3) month periods ended March, June, September and December and shall be
payable within one (1) month of the end of each three (3) month period and
payment shall be accompanied by the Report referred to in Clause 7.3

14.4.                    If at any time during the Term the Licensee discovers
that any product or process manufactured, sold, exercised or used by the
Licensee or any of its sub-licensees or any method of manufacture of same or use
thereof being the same subject of the License infringes claims of any unexpired
patent, patent application or other intellectual property right owned by a third
party, then the Licensee may negotiate with such third party for a License on
such terms as the Licensee considers appropriate. If the terms of settlement
with any such third party include a royalty bearing license, then the royalties
otherwise payable under this Agreement shall be reduced by the royalty or other
payment paid to such third party. The offset in royalty should not be more than
fifty percent (50%) of the total royalty payable by Licensee to Licensor.

14.5.                    All royalties and signing fees shall when payable be
converted into the currency of Australia on the basis of the weighted average
exchange rate applicable on the first and last days of each quarter. All
payments shall, subject to deduction of withholding or other taxes Licensee is
required by law to withhold, be paid in Australian Dollars by telegraphic
transfer in clear funds to Licensor’s account at Adelaide or to such other bank
or place as Licensor may from time to time nominate in writing.

14.6.                    If Licensee shall default in the due and punctual
payment of any amount payable herein to Licensor and that default is continuing
for a period of thirty (30) days then and without limiting any other right or
remedy, Licensee shall be liable to pay default interest at the current London
Inter Bank Offer Rate plus three per centum (3 %), adjusted monthly, on the
outstanding amount until paid.


15.       INDEMNITY

Licensee shall defend, indemnify and hold harmless Licensor from and against any
and all damages and liability, including reasonable legal fees, costs and
disbursements it may incur as a result of product liability, trademark
infringement, product recall or any other claims not specifically excluded
elsewhere in this Agreement or events arising from manufacture, sale or
distribution of the Products by Licensee or its sub-licensees. Commencing on the
date of first use of a Product in humans, Licensee shall at all times maintain
in full force and effect a general liability policy of insurance with product
hazard coverage regarding the sale of the Products and the supply of Services by
Licensee in a commercially standard amount and Licensee shall, on an annual
basis, and at the written request of the Licensor furnish Licensor a certificate
confirming such coverage.


16.       LEGAL RELATIONSHIP

Nothing herein expressed or implied shall be deemed to create any partnership or
agency between the parties for the production, marketing or exploitation of the
Patents or Technical Information or otherwise. Neither party shall hold any of
its agents, contractors, employees or servants to be the agent, contractor,
employee or servant of the other party. Neither party shall pledge the credit of
the other party nor enter into contracts on its behalf. Each party shall
indemnify and hold harmless the other party and any company related to the other
party from any claims, demands or liabilities with respect to damage to property
or personal injury or death of employees, contractors or agents of the indemnity
or its own related companies while in or about the premises, plant or site of
operations of the other party or any company related to the other party.


17.       THIRD PARTIES

17.1.                    This Agreement extends to and binds the parties and
their respective successors and permitted assigns.

17.2.                    A party shall not assign or charge the benefits and
obligations on that party’s part to be enjoyed or observed herein to any person,
firm or corporation without the prior consent in writing of the other party
(which consent shall not be unreasonably withheld) and the undertaking in
writing by the assignee to be bound by this Agreement so far as applicable.

17.3.                    Licensee may appoint sub-licensees subject to Licensor
ensuring that such sublicensee is not trading in a country for which Australia
has trade or diplomatic sanctions in place. If no such sanctions exist, Licensee
is not required to obtain approval for appointment of sublicensees. Licensee
agrees to ensure that no potential sub-licensee is in litigation with Licensor
at the time of the granting of a sublicense.  Licensee agrees to provide
Licensor with contact details for each sublicensee within 2 weeks of entering
into a sublicense agreement with that sublicensee, and will promptly notify
Licensor of any change in such contact details.


18.       NO WAIVER

No failure or delay on the part of a party to exercise any right or remedy
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise of any such right or remedy preclude any other further exercise thereof
or the exercise of any other right or remedy hereunder.


19.       FORCE MAJEURE

The parties shall not be liable for any failure to perform or observe any term
of this Agreement if performance or observance has been delayed, hindered,
restricted or prevented by any circumstance not within the direct control of the
parties including, without limiting the generality of the foregoing, Acts of
God, strikes, lock-outs or other industrial disturbances, war hostilities or the
threat or apprehension thereof or any interruption to the supply of materials or
information or any accident or breakdown of machinery or the making of emergency
or essential repairs thereto or compliance with any valid order of any
governmental or public authority and the time or times for performances of the
obligations on the respective parties’ parts to be performed herein shall be
extended by a period equal to each such period of delay provided that such party
shall forthwith give notice to the other party in accordance with the provisions
of this Agreement and shall endeavor to remove or remedy the cause thereof with
all due diligence and expedition.


20.       TERMINATION

The License shall immediately terminate upon the occurrence of any of the
following events:

20.1.                    Upon the expiration of the Term; or

20.2.                    If a party fails to perform or observe any of the
obligations and undertakings on its part to be performed herein and that party
fails to remedy such breach within sixty (60) days of notice from the other
party requiring the alleged breach to be remedied, such notice giving adequate
particulars of the alleged breach and of the intention of the party giving
notice to terminate the License forthwith upon expiration of the required remedy
period; or

20.3.                    If a party enters into liquidation (other than for the
purposes of reconstruction) or if an order is made or a resolution is passed for
the winding up of a party or placing a party under official management or if a
receiver or receiver and manager of the undertaking or property of a party or
any part thereof shall be appointed; or

20.4.                    If the Licensee shall have provided to the Licensor six
months prior written notice of its intention to terminate the License with
respect to any one or more (including all) countries or Products, such
termination to be effective on and from the date of termination specified in
that notice.  Such termination shall relieve the Licensee from any obligations
to pay royalties accruing from sales of Products the subject of such termination
after such termination or accruing from sales of Products in the country or
countries the subject of the termination after such termination (as the case may
be) but shall not relieve the Licensee of any obligations to pay royalties due
or accrued with respect to sales prior to the date of termination.  Termination
of this Agreement with respect to any one or more (including all) countries or
Products shall not affect any other rights or obligations of a party which may
have accrued prior to termination with respect to such country or countries or
Product or Products.

20.5.                    Governmental diplomatic developments or actions by any
country or state adversely influencing the substantial performance or observance
of any of the material terms of this Agreement, without compensation to either
party provided that any termination of the License pursuant to this Clause shall
be without prejudice to the rights of either party against the other party which
may have accrued up to and including the date of such termination.

20.6.                    Upon the happening of any other event specified in this
Agreement as terminating the Agreement. Termination of this Agreement shall not
affect any rights or obligations of a Party which may have accrued prior to
termination, including the payment of royalties due or accrued with respect to
sales made prior to or after the date of termination.

20.7.                    Any sublicenses granted by Licensee during the term of
this Agreement shall survive termination, and Licensor will be entitled to
receive any consideration, including royalties, due to Licensee thereunder, and
shall have the right to terminate any such sublicenses upon sixty (60) days
notice of a material breach of the sublicense which is not cured prior to
expiration of such period, and further provided that Licensor will not assume,
and will not be liable for, any representations, warranties or obligations of
Licensee to any sublicensees.


21.       SALE AND RETURN ON TERMINATION

Licensee shall immediately upon termination of the License:

21.1.                    Complete any orders for the sale of products that the
Licensee has contracted to supply;

21.2.                    Offer for sale to Licensor at its value all and several
of the Products that Licensee is not otherwise contracted to supply; and

21.3.                    Return to Licensor the specifications of the subject
matter of the Patents or Technical Information in eye or machine-readable form
and all copies thereof;

in the possession or control of Licensee.


22.       ARBITRATION

If during the term of this Agreement or at any time thereafter any claim or
dispute shall arise between the parties as to their respective rights or
obligations under this Agreement, such matter shall be referred for final
determination to an arbitrator in London, United Kingdom, to be appointed
pursuant to the Rules of the London Court of International Arbitration. The
arbitrator shall receive written and verbal submissions from the parties within
the time appointed by the arbitrator and the arbitrator shall give reasonable
consideration to such submissions before making a determination. The arbitrator
shall determine the matter in dispute for reasons given in writing and shall
dispatch a copy thereof to each party. Any determination made by the arbitrator
pursuant to this Clause shall be final and binding on the parties and may be
entered in and enforced by any court of competent jurisdiction. The costs and
expenses of the arbitrator shall be borne equally between the parties. If this
Clause shall be adjudicated as invalid, void or unenforceable by any Court of
competent authority, then this Clause shall be severed and deleted from this
Agreement without prejudicing or affecting the validity and enforceability of
the remainder of this Agreement.


23.       CONFIDENTIAL INFORMATION

In order to facilitate commercialization of the Products, the Parties shall
disclose confidential information relevant to the Research and either Party may
disclose other confidential information such as scientific engineering,
economic, commercial or other technical data or information, biological
materials, all methods, processes and procedures or know-how (hereinafter
together “Confidential Information”) owned or controlled by it to the other (the
disclosing party being referred to as the “Disclosing Party”, and the receiving
party as the “Receiving Party”).

23.1.                    In consideration of such disclosure, the Receiving
Party agrees to maintain as confidential any and all Information received from
the Disclosing Party and to hold such Information in trust for the exclusive
benefit of the Disclosing Party. Information disclosed by the Disclosing Party
shall remain the exclusive property of the Disclosing Party and will be used by
the Receiving Party solely for the purpose for which it was disclosed. The
Receiving Party will protect Information received from the Disclosing Party with
at least the same degree of care as it uses to protect the Receiving Party’s own
Information. The Receiving Party will not use Information disclosed by the
Disclosing Party for itself or others or copy or disclose such Information to
anyone (except the Receiving Party’s employees, on a need-to-know basis).

The foregoing restrictions on use and disclosure shall not apply to any
Information of the Disclosing Party that:

23.1.1               was known to the Receiving Party prior to its disclosure to
the Receiving Party by the Disclosing Party as evidenced by written documents
predating the Receiving Party’s receipt of such Information; or

23.1.2               is public knowledge at the time of its disclosure to the
Receiving Party or became public knowledge after its disclosure to the Receiving
Party through no act or omission or on its behalf; or

23.1.3               is lawfully disclosed or made available to the Receiving
Party by a third party having no direct or indirect obligation to the Disclosing
Party to maintain the confidentiality of such Information;

23.1.4               is independently developed by the Receiving Party without
the aid or benefit of Information disclosed to the Receiving Party by the
Disclosing Party; or

23.1.5               is disclosed by the Receiving Party pursuant to a subpoena
lawfully issued by a court or governmental agency provided that the Receiving
Party notifies the Disclosing Party immediately upon receipt of any such
subpoena.

The Receiving Party will promptly return to the Disclosing Party upon request
all Information of the Disclosing Party (and any copies, reproductions, digests,
abstracts or the like of such Information) in its possession or under its
control at the time of such request and destroy any computer entries relating
thereto.


24.       LIABILITY FOR AFFILIATES

Licensee shall be vicariously responsible for the obligations and undertakings
herein to be observed or performed by Affiliates. Any act or omission by an
Affiliate that would, if it had been an act or omission by Licensee, constitute
a breach of this Agreement shall be deemed a breach of this Agreement by
Licensee.


25.       OTHER DOCUMENTS

The parties shall do all such acts, matters and things and shall sign or execute
and deliver all such documents as may in the reasonable opinion of Licensor be
necessary or expedient to further and more effectually carry into effect the
provisions of this Agreement.


26.       OTHER AGREEMENTS

This Agreement, the Research Agreement and the Settlement Agreement contain the
entire agreement between the parties with respect to the subject matter hereof
and the parties agree that this Agreement, the Research Agreement and the
Settlement Agreement supersede and prevail over any prior agreement or
understanding between the parties.  The parties agree that, to the extent of any
inconsistency between this Agreement and the Research Agreement, the Research
Agreement will prevail.


27.       AMENDMENT

No amendment of this Agreement shall bind the parties unless made in writing
expressed to be supplemental to or in substitution for the whole or a part of
this Agreement.


28.       NOTICES

A notice to be given or made pursuant to this Agreement shall be in writing in
English and may be signed by the authorized agent of the party giving same and
may be served either:

28.1.     Personally.

28.2.                    By posting the same by registered or certified mail to
a party at its address hereinbefore appearing or at any other address of which
prior notification shall have been given by the addressee prior to the dispatch
of the said notice and any notice given by post shall be deemed to have been
received by the addressee at the expiration of fourteen (14) days after the same
has been properly posted.

28.3.     By facsimile transmission:

To
Licensor:                                                                     
Ms Sophie Lazenkas

Lysosomal Diseases Research Unit

Women’s and Children’s Hospital

72 King William Road

North Adelaide

South Australia

Tel:  61 8 8161 7101

Fax:  61 8 8161 7100

to
Licensee:                                                                        
Dr Doug Treco

Senior Vice President, Research and Development

Transkaryotic Therapies Inc.

700 Main Street

Cambridge, MA 02139

Tel:                           1-617-349-0218

Fax:                        1-617-491-7903

or any other facsimile number of which prior notification shall have been given
to the sender prior to the transmission of the facsimile and any facsimile
transmission shall be deemed to have been served on the date of transmission by
the sender provided that the sender shall receive confirmation of receipt from
the recipient.


29.       GOVERNING LAW

This Agreement shall be governed by the laws of the United Kingdom and in
default of arbitration as hereinbefore referred to the parties agree by their
execution hereof to submit to the non-exclusive jurisdiction of the courts of
that nation in respect of all matters arising under this Agreement.


30.       SEVERANCE

If any provision or part thereof of this Agreement is or shall be for any reason
void, invalid or unenforceable then the remainder thereof shall in no way be
affected thereby but shall continue in full force and effect.


31.       COSTS

Each party shall bear its own costs of and incidental to the negotiation,
preparation and execution of this Agreement.


32.       COUNTERPARTS

This Agreement may be executed in two counterparts each of which shall together
constitute but one original document.


 

IN WITNESS whereof the duly authorised representatives of the parties have
signed this Agreement on the day and year first mentioned above.

 

SIGNED by  

)

for and on behalf of WOMEN’S AND

)


CHILDREN’S HOSPITAL

)   ............................................................


AS ITS DULY AUTHORISED REPRESENTATIVE

)


IN THE PRESENCE OF:

)


 

 


 

 


.................................................................

 


WITNESS

 

 

 

SIGNED by  

)

for and on behalf of TRANSKARYOTIC

)


THERAPIES INC

)   ............................................................


AS ITS DULY AUTHORISED REPRESENTATIVE

)


IN THE PRESENCE OF:

)


 

 


 

 


.................................................................

 


WITNESS

 

Text Box: BOSTON 1660060v1 [j9805ex10d39image001.gif]